Citation Nr: 0513112	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right middle 
finger disorder, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for mild 
neuropathy of the right extensor hood, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for a right 
shoulder disorder, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

6.  Entitlement to service connection for a cervical spine 
disorder, to include arthritis.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

8.  Entitlement to an increased (compensable) evaluation for 
chronic obstructive pulmonary disease (COPD).

9.  Entitlement to an increased (compensable) evaluation for 
bilateral hallux valgus with bunions.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from April 1977 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office of the Department of Veterans 
Affairs (VA).

The veteran provided testimony at a hearing before RO 
personnel in August 2003.  A transcript of this testimony has 
been associated with the claims folder.

The issues of (1) entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression; (2) 
entitlement to an increased (compensable) evaluation for 
chronic obstructive pulmonary disease (COPD); (3) entitlement 
to an increased (compensable) evaluation for bilateral hallux 
valgus with bunions; and (4) entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's disability from residuals of right hand 
fracture is manifested by flexion contracture of the right 
middle finger, with poor grip strength due to inability to 
use the third finger, equivalent to amputation of the right 
middle finger with metacarpal resection.

2.  The veteran's neuropathy of the right extensor hood is 
manifested by complaints of pain, and is no more than mild.

3.  With consideration of the effects of pain, the veteran's 
arm motion is limited to midway between the side and shoulder 
level.

4.  The veteran's right knee disorder is manifested by mild 
laxity, as well as arthritis with painful motion.

5.  The veteran's disability from hypertension is manifested 
by subjective complaints of headaches and dizziness, with 
diastolic blood pressure predominantly below 110 and systolic 
blood pressure predominantly below 200.

6.  A cervical spine disorder, to include arthritis, was not 
manifested in service or for many years after service 
discharge, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of a fracture-dislocation of the right middle 
finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5154 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for mild neuropathy of the right extensor hood are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8516 
(2001 & 2004).

3.  The criteria for a rating of 30 percent for a right 
shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5021, 5201 (2004).

4.  The criteria for a rating in excess of 10 percent for a 
right knee disorder based on recurrent subluxation or lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5257 (2004).

5.  The requirements for a separate 10 percent rating for a 
right knee disability based on arthritis with painful motion 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.59, 4.71a, Diagnostic Code 5003 (2004).

6.  The criteria for a compensable rating for hypertension 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2004).

7.  A cervical spine disorder, to include arthritis, was not 
incurred in or aggravated by active duty, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in January 2002 and February 2003; the 
statements of the case dated in November 2002 and December 
2004; the supplemental statement of the case dated in 
December 2004; and the letters dated in September 2001 and 
November 2002.  These documents include a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations and opinions regarding the nature and severity 
of the veteran's disorders decided herein have been obtained 
in this case.  The available medical evidence is sufficient 
for an adequate determination.  The veteran has not 
identified any further outstanding medical evidence.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
have been re-adjudicated and a supplemental statements of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Increased Ratings.  Disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disabilities affect his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson, 12 Vet. App. at 126.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

I.	Entitlement to an increased evaluation for a right 
middle finger disorder, currently rated as 20 percent 
disabling.

Initially, the Board notes that since the veteran filed his 
claim for a higher evaluation there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including those relate 
to hand and finger disabilities.  See 38 C.F.R. § 4.71a 
(2001); 67 Fed. Reg. 48784-87 (Jul. 26, 2002) (codified at 38 
C.F.R. § 4.71a (2004)).  The new rating criteria for rating 
finger disabilities became effective August 26, 2002.  Id.  
However, the regulation, as amended in 2002, includes no 
substantive change to the relevant diagnostic code.  As such, 
the veteran will not be prejudiced by the Board's decision to 
proceed with adjudicating this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran's right middle finger disorder is currently rated 
as 20 percent disabling under Diagnostic Code 5154 as 
analogous to amputation of the middle finger.  38 C.F.R. §§ 
4.20, 4.71a, Diagnostic Code 5154.  Diagnostic Code 5154 
provides a 20 percent evaluation for amputation of the middle 
finger of the major or minor upper extremity if the 
amputation involves metacarpal resection with more than one-
half of the bone lost.  The 20 percent evaluation is the 
maximum rating provided by Diagnostic Code 5154.

At the time of the veteran's September 2001 VA examination, 
the right middle finger had a ganglion at the palmar level, 
which hung under the fascia and caused a trick finger.  The 
veteran thus had to reach down and straighten the finger out 
after full flexion.  There was no pain, however.

At the time of a January 2003 VA examination, there was mild 
flattening of the right second metacarpophalangeal joint, 
with palpable deformity of the distal second metacarpal.  The 
veteran had right middle trigger finger, although he was able 
to extend the finger without assistance.  There were no fixed 
flexion contractures.  Grip strength was good most of the 
time.  The veteran was able to make a fist with the tips of 
the fingers reaching the proximal transverse crease of the 
hands, without any difficulty except for occasional 
triggering of the third finger.  The examiner noted that 
range of motion could be further limited during acute 
exacerbations, although the extent of this could not be 
determined.

In August 2003, the veteran testified that he could hardly 
pick anything up, and that he was unable to grasp objects and 
carry them.  

The Board finds that the veteran is already in receipt of the 
maximum allowable rating for functional impairment of the 
middle finger.  Other provisions of the rating schedule have 
been considered.  A 10 percent rating is the maximum rating 
provided for ankylosis of the long finger, whether the 
ankylosis is favorable or unfavorable.  See Diagnostic Code 
5224.  As such, a rating in excess of 20 percent is not 
warranted under either the old or new rating criteria.  With 
respect to the rating of musculoskeletal joint disabilities, 
the Court has held that the Board must consider the 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to joint pain on use or during flare-ups, and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202, 203 (1995).  However, because the veteran is now in 
receipt of the maximum allowable rating for functional 
impairment of the finger, the provisions of 38 C.F.R. § 4.40 
and § 4.45 need not be separately considered.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

II.	Entitlement to an increased evaluation for mild 
neuropathy of the right extensor hood, currently rated as 10 
percent disabling.

As for the veteran's separately evaluated neuropathy of the 
right extensor hood, the veteran is currently receiving a 10 
percent evaluation for symptoms that are the equivalent of 
mild incomplete paralysis of the ulnar nerve under Diagnostic 
Code 8516.  A higher, or 30 percent evaluation where the 
major extremity is involved, would require moderate symptoms.  
This is not shown by the medical evidence.  Although the 
veteran described difficulty picking things up, the January 
2003 VA examination report reflects only mild subjective 
decrease on the second and third metacarpal areas on the 
dorsum of the hand.  No atrophy of the hand muscles was 
noted, and nerve conduction studies were normal.  These 
symptoms are no more than mild in degree and do not 
approximate the criteria for the next higher evaluation.  

III.	Entitlement to an increased evaluation for a right 
shoulder disorder, currently rated as 20 percent disabling.

The RO has evaluated the veteran's right shoulder disorder 
utilizing diagnostic Code 5021 by analogy.  See 38 C.F.R. §§ 
4.20, 4.27.  Under that diagnostic code, myositis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Limitation of motion of the arm 
at the shoulder is rated under Diagnostic Code 5201.  Under 
that diagnostic code, limitation of motion of the arm on the 
major side is assigned a disability rating of 20 percent for 
limitation of elevation of the arm at the shoulder level.  A 
30 percent rating is assigned for limitation of motion to 
midway between the side and shoulder level.  A 40 percent 
rating is assigned for motion limited to 25 degrees from the 
side.

At the time of the September 2001 VA examination, the veteran 
had flexion to 80 degrees and abduction to 72 degrees.  There 
was severe pain with motion beyond the horizontal either 
anteriorly or laterally, and tenderness to palpation.  At the 
time of the January 2003 VA examination, the veteran had 120 
degrees of active flexion, and 150 degrees of passive 
flexion.  He had active abduction to 150 degrees, and 160 
degrees of passive abduction.  Active and passive external 
rotation was to 80 degrees, with complaints of pain.  
Internal rotation was to 65 degrees, with complaints of pain.  
The examiner stated that it was obvious that the veteran had 
marked limitations in the range of motion of the right 
shoulder and tenderness at the acromioclavicular joint, as 
well as discomfort and wasting of the muscles at the 
shoulder.  The examiner noted that while the range of motion 
was further limited during acute exacerbations, the extent 
could not be determined.  In the opinion of the Board, the 
evidence reflects that motion of the veteran's right arm is 
less than to shoulder level.  Examination in September 2001 
reflects flexion to only 80 degrees and abduction to only 72 
degrees.  While the most recent examination findings reflect 
motion to above shoulder level, the examiner noted that this 
motion was productive of pain and that the veteran had 
"marked" limitations in the range of motion of the right 
shoulder.  Resolving reasonable doubt in the veteran's favor, 
the Board concludes that the impairment most closely 
approximates that required for a 30 percent rating.  However, 
the Board finds that the requirements for a 40 percent rating 
are not met as the motion of the veteran's right are is not 
limited to 25 degrees from the side.

IV.	Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling.

General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97.  In August 1998, VA General 
Counsel held that even if the claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and § 4.59 
would be available.  VAOPGCPREC 9-98

Under DC 5257, when there is recurrent subluxation or lateral 
instability of the knee, a 10 percent evaluation will be 
assigned where the disability is "slight," a 20 percent 
will be assigned for a "moderate" disability, and 30 
percent is warranted for "severe" disability.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

Under DC 5262, "tibia and fibula, impairment of," a 20 
percent evaluation is warranted where there is malunion with 
moderate knee or ankle disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Further, favorable ankylosis of the 
knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation 
under DC 5256; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

At the time of a September 2001 VA examination, the veteran's 
right knee had some crepitation.  The knee was stable 
medially and laterally, as well as anteriorly and 
posteriorly.  Extension was to 0 degrees, and flexion was to 
100 degrees.  X-rays showed evidence of degenerative disease.  
At the time of a January 2003 VA examination, no tenderness 
or swelling was found.  Active range of motion was from 0 to 
125 degrees, and passive range of motion was from 0 to 130 
degrees.  Drawer sign and Lachman tests were negative.  No 
instability was found.  The examiner noted that range of 
motion limitation could be further limited during acute 
exacerbations, although the extent of this could not be 
determined.  A contemporaneous x-ray report showed a small 
ossific density, probably in a ligament or tendon; otherwise, 
the appearance of the knee was "unremarkable."

In August 2003, the veteran testified that his knee hurt and 
swelled.

The RO has established service connection for "right knee 
disorder with mild laxity and painful manipulation of the 
patella."  The RO rated the veteran's right knee disorder as 
10 percent disabling under Diagnostic Code 5299-5257.  When 
rating any unlisted condition by analogy, a built-up 
diagnostic code number ending with "99" will be employed, 
followed by an additional specific diagnostic code after a 
hyphen to identify the basis for the assigned evaluation.  
See 38 C.F.R. § 4.27.  The use of Diagnostic Code 5257 
employed by the RO reflects that the basis for the currently 
assigned 10 percent evaluation is recurrent subluxation or 
lateral instability, described as mild laxity.

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for 
residuals of a left knee strain is not warranted on the basis 
of recurrent subluxation or lateral instability.  The most 
recent VA examination showing no dislocation or subluxation.  
In addition, there was no evidence of instability.  While he 
has continued to report on-going knee pain, there is no 
indication of moderate recurrent subluxation or lateral 
instability, as required by DC 5257.  Therefore, the Board 
finds that the left knee disability is appropriately rated at 
a 10 percent disability for "slight" knee impairment.  

The Board has considered the possibility of a higher rating 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, in this case there is no 
evidence of ankylosis of the right knee or other impairment 
of the right knee which would warrant a higher rating.

As set forth above, assigning one rating for arthritis under 
DC 5003 and one rating for instability under DC 5257 does not 
violate the rule against pyramiding.  Therefore, where a knee 
disability is rated under DC 5257, a separate rating for 
arthritis may be assigned under DC 5003 if additional 
disability is shown by the evidence.  The RO has rated the 
veteran's right knee disability under DC 5257.  
VA examination in September 2001 reflects that X-rays 
revealed evidence of degenerative disease.  X-ray examination 
in January 2003 revealed a small ossific density.  The 
veteran's right knee flexion and extension have been reported 
as almost full.  However, as noted above, even if the veteran 
has full range of motion but the motion is inhibited by pain, 
a compensable rating for arthritis under DC 5003 and § 4.59 
is available.  See VAOPGCPREC 9-98.  The veteran has provided 
testimony that his knee is painful.  Accordingly, the veteran 
is entitled to a separate 10 percent rating based upon 
arthritis of the right knee with painful motion.

V.	Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

Under the regulations pertaining to disorders of the 
cardiovascular system, Diagnostic Code 7101 provides for a 10 
percent rating for hypertension where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure which 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more time on at least 
three different days.

At the time of a September 2001 VA examination, the veteran's 
blood pressure readings were 150/100, 154/100, 140/94 and 
150/100.  It was noted that the veteran took medication and 
followed a low salt diet for control of his hypertension.  At 
the time of a January 2003 VA examination, the veteran's 
blood pressure readings were 154/100, 144/96, and 140/92.

Outpatient records from the Jackson VAMC, dated in 2003 and 
2004, reflect blood pressure readings of 148/86, 119/70, 
165/83, 127/75 and 130/80.

Based on the consistent readings of diastolic blood pressure 
below 110 and systolic blood pressure below 200, the Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent have not been met.  The Board also concludes 
that the veteran's disability from hypertension does not more 
closely approximate the criteria for the next higher 
schedular rating of 30 percent, as there is no evidence that 
he has diastolic pressure predominantly above 110, or 
systolic pressure predominantly above 200.

Service Connection Claims.  VA law and regulations provide 
that service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis or diseases of 
the nervous system, become manifest to a compensable degree 
within one year after the veteran's military service ends, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

VI.	Entitlement to service connection for a cervical spine 
disorder, to include arthritis.

With respect to the veteran's claim for a cervical spine 
disorder, to include arthritis, the Board notes that this 
condition was not diagnosed during service.  In addition, 
there is no competent evidence showing that arthritis was 
manifest to a compensable degree within one year of 
separation from service.  Service connection for arthritis on 
a presumptive basis is therefore not warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  The first evidence of intervertebral 
disc syndrome with arthritic changes is dated no earlier than 
October 1999.  This is approximately 15 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  Finally, there 
is no competent evidence of a nexus between a cervical spine 
disorder and the veteran's service.

Conclusion.  With respect to the increased rating claims, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered whether 
or not they were raised by the veteran as required by the 
decision reached in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's disabilities 
have caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.  Thus, 
referral for consideration for an extra-schedular evaluation 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching all of its conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at  53- 56.


ORDER

Entitlement to an increased evaluation for a right middle 
finger disorder, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for mild neuropathy of 
the right extensor hood, currently rated as 10 percent 
disabling, is denied.

Entitlement to a 30 percent rating for a right shoulder 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for a right 
knee disorder based on recurrent subluxation or lateral 
instability is denied.

Entitlement to a separate rating of 10 percent for a right 
knee disorder based on arthritis with painful motion is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling, denied.

Entitlement to service connection for a cervical spine 
disorder, to include arthritis, is denied.


REMAND

The Board notes that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Here, the existing medical evidence is not 
adequate to rate the veteran's claim for a higher rating for 
COPD as not all of the diagnostic findings necessary under 
Diagnostic Code 6604 are of record.  Indeed, the veteran has 
not yet been afforded a VA examination for this disorder.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see 
also, 38 C.F.R. § 3.159(c)(4).  In this regard, the veteran 
should also be afforded a VA examination to address the 
severity of his bilateral hallux valgus with bunions.

Moreover, at the time of the January 2003 examination, the 
veteran indicated that he was prescribed Prozac by his 
private physician in 2000.  Records from this physician are 
not yet of record, and should be obtained.

With respect to the veteran's TDIU claim, the Board notes 
that the Court of Appeals for Veterans Claims (Court) held in 
Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claims for higher 
evaluations.  Following the adjudication of raised claims for 
increased disability evaluations, the RO should readjudicate 
the issue of entitlement to TDIU benefits, taking into 
account all evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should ask the veteran to 
identify all health care providers 
that have treated him for COPD, 
bilateral hallux valgus with bunions, 
and depression in the recent past.  
The RO should obtain treatment 
records from all sources identified 
by the veteran which are not already 
of record, particularly the private 
physician who prescribed Prozac in 
2000.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a pulmonary examination 
that must be conducted by a physician 
who has the appropriate expertise to 
evaluate the veteran's COPD.  The 
claims folder must be made available 
to the physician for review prior to 
the examination and a current 
pulmonary function test should be 
obtained. 

3.  The veteran should be scheduled 
for an examination for the purpose of 
determining the current severity of 
his bilateral hallux valgus 
disability.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and 
incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the feet 
should be noted and described.  
Additional limitation of motion 
during flare-ups and following 
repetitive use should also be noted.  
All indicated tests and x-ray 
examinations should be conducted.

4.  The RO should schedule the 
veteran for a psychiatric examination 
in order to ascertain the etiology of 
his acquired psychiatric disorder.  
The examiner should render an opinion 
for the record as to whether it is at 
least as likely as not (i.e., at 
least 50 percent probability or more) 
that any current acquired psychiatric 
disorder is related to any service-
connected disorder(s).  All indicated 
tests should be conducted.  The 
examiner should provide the rationale 
for the opinion.  The claims folder 
must be made available to the 
examiner for review.  Such review 
should be indicated in the 
examination report.

5.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


